DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12-16, and 18 are objected to because of the following informalities: 
Claim 1: On lines 5 and 7, “the steerable” should recite “the steerable catheter” to coincide with previous recitations of the element.
Claim 12: On line 2, “the proximal side” lacks proper antecedent basis and should recite “a proximal side”.
Claim 13: On line 2, “the distal side” lacks proper antecedent basis and should recite “a distal side”.
Claim 14: On line 2, “the proximal side” lacks proper antecedent basis and should recite “a proximal side”.
Claim 15: On line 2, “the distal side” lacks proper antecedent basis and should recite “a distal side”.
Claim 16: On line 2, “the distal end” lacks proper antecedent basis and should recite “a distal end”.
Claim 16: On lines 2 and 4, “the steerable catheter” should recite “the precurved steerable catheter” to coincide with previous recitations of the element.
Claim 18: On line 2, “the distal end” lacks proper antecedent basis and should recite “a distal end”.
Claim 18: On line 2, “the steerable catheter” should recite “the precurved steerable catheter” to coincide with previous recitations of the element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a proximal end to a distal end” in line 2. It is unclear if these are the same or different “proximal end” and distal end” than recited in line 1 of claim 1. For the sake of examination, the limitation will be interpreted as reciting “the proximal end to the distal end”.
Claims 2-15 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLaRama (US 5381782).
Regarding claim 1, DeLaRama discloses a steerable catheter (12, Fig 1) having a proximal end (14, Fig 1), a distal end (16, Fig 1) and a wall defining a central lumen (inner lumen of catheter 12, best seen in Fig 4a) extending from a proximal end to a distal end of the steerable catheter (See Fig 4a and Fig 5), comprising: a first wall lumen (64, Fig 2) defined in the wall, extending from the proximal end of the steerable catheter to a terminus located proximal of the distal end of the steerable catheter (Col 9, lines 28-39); a second wall lumen (the other 64, Fig 2) defined in the wall, extending from the proximal end of the steerable to a terminus located proximal of the distal end of the steerable catheter (Col 9, lines 28-39), wherein the first wall lumen and the second wall lumen are rotationally separated from each other (Col 9, lines 28-39); a first push and/or pull wire (58 within 64, Fig 4a) disposed in the first wall lumen and extending out of the proximal end of the catheter (wires 58 extend out of  catheter 12 into control assembly 18, Fig 1; Col 7, lines 4-7) and comprising a distal end (end of wires attached to enlarged head 62, Fig 5); a second push and/or pull wire (58 within the other 64, Fig 4a) disposed in the second wall lumen and extending out of the proximal end of the catheter (wires 58 extend out of  catheter 12 into control assembly 18, Fig 1; Col 7, lines 4-7) and comprising a distal end (end of wires attached to enlarged head 62, Fig 5); wherein the distal ends of the first and second push and/or pull wires are anchored at a location distal to the terminus of the first and second wall lumens (Col 9, lines 11-18; the distal ends are anchored in apertures 60 of the tip 44 of the catheter 12).
Regarding claim 2, DeLaRama discloses the first wall lumen (64, Fig 2) and the second wall lumen (the other 64, Fig 2) are rotationally separated by a rotational angle of 180 degrees (See Fig 4a).
Regarding claim 5, DeLaRama discloses the distal ends of the first (58 within 64, Fig 4a) and second (58 within the other 64, Fig 4a) push and/or pull wires are anchored by embedding the distal 
Regarding claim 7, DeLaRama discloses a curvable section (26, Fig 2) located - 13 -ATTORNEY DOCKET NO. 68890289285.526.I1S. 12proximal of the distal end of the steerable catheter (See Fig 2).
Regarding claim 8, DeLaRama discloses the curvable section (26, Fig 2) is formed in part by slits or striations (34, Fig 4) along the wall of the steerable catheter (Col 7, lines 30-43).
Regarding claim 13, DeLaRama discloses the distal ends of the first (58 within 64, Fig 4a) and second (58 within the other 64, Fig 4a) push and/or pull wires are anchored at a location on the distal side of the curvable section (26, Fig 2) (Col 9, lines 11-18; the distal ends are anchored in apertures 60 of the tip 44 of the catheter 12).
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles (US 2018/0008251).
Regarding claim 16, Giles discloses a precurved steerable catheter(14211, Fig 44B), comprising: a precurved section (see curved section of 14211 in Fig 44B; Para 0291) located proximal to the distal end of the steerable catheter; an outer straightener (14215, Fig 44B) comprising a lumen adapted to receive the precurved steerable catheter and translate independently over the steerable catheter, wherein advancement of the outer straightener over at least a portion of the precurved section deforms the precurved section to a deformed configuration (Para 0294; See Figs 44B-44E).
Regarding claim 17, Giles discloses the deformed configuration comprises a straight configuration (See Fig 44E).
Regarding claim 18, Giles discloses the deformed configuration comprises a curved configuration (See Fig 44D).
Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 3419010).

Regarding claim 20, Williamson discloses the deformed configuration comprises a straight configuration (Col 2, lines 49-52).
Regarding claim 21, Williamson discloses the deformed configuration comprises a curved configuration (Col 2, lines 39-52; the catheter will follow the shape or curvature of the stylet, so if the stylet is curved then the deformed configuration will be a curved configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaRama (US 5381782).
Regarding claim 3, DeLaRama discloses all of the elements of the invention as discussed above. DeLaRama is silent regarding the first wall lumen and the second wall lumen are rotationally separated by a rotational angle of less than 180 degrees. 
The embodiment of Fig. 9 of DeLaRama teaches the first wall lumen (see annotated Fig. 9 below) and the second wall lumen (see annotated Fig. 9 below) are rotationally separated by a rotational angle of less than 180 degrees (See annotated Fig. 9 below).
Modifying the first wall lumen and the second wall lumen disclosed by DeLaRama in the embodiment of Fig. 5 to be rotationally separated by a rotational angle of less than 180 degrees as taught by DeLaRama in the embodiment of Fig. 9 would result in a steerable catheter that comprises three wall lumens and three push and/or pull wires as shown in Fig. 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wall lumen and the second wall lumen disclosed by DeLaRama in the embodiment of Fig. 5 to be rotationally separated by a rotational angle of less than 180 degrees as taught by DeLaRama in the embodiment of Fig. 9 in order to have a steerable catheter that facilitates multi-directional deflection instead of just bi-directional deflection (Col 11, lines 5-13).

    PNG
    media_image1.png
    215
    253
    media_image1.png
    Greyscale


The embodiment of Fig. 9 of DeLaRama teaches the first wall lumen (see annotated Fig. 9 above) and the second wall lumen (see annotated Fig. 9 above) are rotationally separated by a rotational angle of greater than 180 degrees (See annotated Fig. 9 above).
Modifying the first wall lumen and the second wall lumen disclosed by DeLaRama in the embodiment of Fig. 5 to be rotationally separated by a rotational angle of greater than 180 degrees as taught by DeLaRama in the embodiment of Fig. 9 would result in a steerable catheter that comprises three wall lumens and three push and/or pull wires as shown in Fig. 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wall lumen and the second wall lumen disclosed by DeLaRama in the embodiment of Fig. 5 to be rotationally separated by a rotational angle of greater than 180 degrees as taught by DeLaRama in the embodiment of Fig. 9 in order to have a steerable catheter that facilitates multi-directional deflection instead of just bi-directional deflection (Col 11, lines 5-13).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaRama (US 5381782) in view of Bentov (US 3605725).
Regarding claim 6, DeLaRama discloses all of the elements of the invention as discussed above. DeLaRama is silent regarding a ring embedded in the wall of the catheter, wherein the distal ends of the first and second push and/or pull wires are anchored by attachment to the ring.
Bentov teaches an analogous steerable catheter (50, Fig 11) comprising a ring (54, Fig 12) embedded in the wall of the catheter (See Fig 12), wherein the distal ends of the first (20) and second push and/or pull wires (21) are anchored by attachment to the ring (Col 4 ,lines 67-73).

Bentov teaches that embedded attachment and attachment to a ring could be used to achieve the same result (angular adjustment of the tip of the catheter; Col 2, lines 4-7 -Bentov) and thus embedded attachment and attachment to a ring were art-recognized equivalents at the time the invention was made. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeLaRama to substitute attachment to a ring in place of embedded attachment, as taught by Bentov since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaRama (US 5381782) in view of Kassab (US 9901710).
Regarding claim 9, DeLaRama discloses all of the elements of the invention as discussed above. DeLaRama is silent regarding a precurved section located proximal of the distal end of the steerable catheter. 
Kassab teaches an analogous steerable catheter (2300, Fig 25A) comprising a precurved section located proximal of the distal end of the steerable catheter (Col 33, lines 33-41).
Modifying the steerable catheter disclosed by DeLaRama to comprise a precurved section as taught by Kassab would result in a steerable catheter that further bends an otherwise bent catheter (Col 33, lines 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steerable catheter disclosed by DeLaRama to comprise a precurved section as taught by Kassab in order to have a catheter that can be more optimally positioned by the user within the body (Col 5, lines 9-13).

Kassab teaches an analogous steerable catheter (2300, Fig 25A) wherein the distal ends of the first and second push and/or pull wires (2310, Fig 23) are anchored at a location on the proximal side of the curvable section (See proximal most anchors 1218, Fig 25B; As seen in Fig 25B, all of the curving is happening distal to the proximal most anchor points 2318).
Modifying the push and/or pull wires disclosed by DeLaRama to be anchored at a location on the proximal side of the curvable section as taught by Kassab would result in a catheter that can be more optimally positioned by the user within the body (Col 5, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push and/or pull wires disclosed by DeLaRama to be anchored at a location on the proximal side of the curvable section as taught by Kassab in order to have a catheter that can be more optimally positioned by the user within the body (Col 5, lines 9-13).
Regarding claim 14, the modified invention of DeLaRama and Kassab discloses all of the elements of the invention as discussed above. However, the modified invention is silent regarding the distal ends of the first and second push and/or pull wires are anchored at a location on the proximal side of the precurved section. 
Kassab further teaches the distal ends of the first and second push and/or pull wires (2310, Fig 23) are anchored at a location on the proximal side of the precurved section (See proximal most anchors 1218, Fig 25B) (Col 33, lines 53-59).
Modifying the push and/or pull wires disclosed by DeLaRama to be anchored at a location on the proximal side of the precurved section as further taught by Kassab would result in a catheter that can be more optimally positioned by the user within the body (Col 5, lines 9-13).

Regarding claim 15, the modified invention of DeLaRama and Kassab discloses the distal ends of the first (58 within 64, Fig 4a -DeLaRama) and second (58 within the other 64, Fig 4a -DeLaRama) push and/or pull wires are anchored at a location on the distal side of the precurved section (Col 9, lines 11-18; the wires are anchored in the tip which doesn’t curve, thus the wires will always be distal the precurved section -DeLaRama).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaRama (US 5381782) in view of Kassab (US 9901710) and in further view of Hanson (US 2009/0149877).
Regarding claim 10, the modified invention of DeLaRama and Kassab discloses all of the elements of the invention as discussed above. However, the modified invention is silent regarding the precurved section is formed by one of the group consisting of: heat treatment: a memory shape alloy; and activated by heat.
Hanson teaches a steerable catheter (10, 20, 30, Fig 1) comprising precurved section (100, Fig 4) wherein the precurved section is formed by one of the group consisting of: heat treatment (Para 0063-0064); a memory shape alloy; and activated by heat.
Modifying the precurved section disclosed by DeLaRama and Kassab to be formed by heat treatment as disclosed by Hanson would result in an adaptable pre-curved section (Para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the precurved section disclosed by DeLaRama and Kassab to be formed by heat treatment as disclosed by Hanson in order to have an adaptable pre-curved section (Para 0066).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaRama (US 5381782) in view of Kassab (US 9901710) and in further view of Scheltes (US 2020/0179651).
Regarding claim 11, the modified invention of DeLaRama and Kassab discloses all of the elements of the invention as discussed above. However, the modified invention is silent regarding the first and second push and/or pull wires are configured to transmit heat from a heat generation source attached to the proximal ends of the first and second push and/or pull wires.
Scheltes teaches an analogous steerable catheter (1120, Fig 7A) wherein the first (1022 and 1027, Fig 7A) and second (1023 and 1025, Fig 7A) push and/or pull wires are configured to transmit heat from a heat generation source (voltage source that supplies the voltage to the conductors 1022, 1023) attached to the proximal ends of the first and second push and/or pull wires (Para 0071).
Modifying the push and/or pull wires disclosed by DeLaRama and Kassab to be conductors and memory shape wires as taught by Scheltes would result in a steerable catheter that is controlled by means of a controller thereby providing a more intuitive control for changing the orientation of the flexible tip (Para 0071, lines 1-6; Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push and/or pull wires disclosed by DeLaRama and Kassab to be conductors and memory shape wires as taught by Scheltes in order to have a steerable catheter that is controlled by means of a controller thereby providing a more intuitive control for changing the orientation of the flexible tip (Para 0071, lines 1-6; Para 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783